DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks filed 08/26/2021 have been entered and fully considered.  Claims 1-2, 4-11, and 23-30 are pending.  Claims 3 and 12-22 are cancelled.  Claims 23-30 are new.  Claim 1 is amended.  Claims 1-2, 4-11, and 23-30 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Regarding claim 27, the claim recites “the controller is configured to change the fuel flow rate in response to a peak shaving event in which a ratio of methane to higher hydrocarbons having more carbon atoms than the methane in the fuel is increased.”  However, the specification does not appear to support the claimed limitation.  The specification as filed contains in [0029]-[0030]: “For example, the gas analyzer 220 may be an infrared absorption based on-line monitoring system configured for measurement of alkanes: methane, ethane, propane, butanes and pentanes, such as a Precisive hydrocarbon composition analyzer (HCA) manufactured by MKS Instruments, Inc.  The gas analyzer 220 may be configured provide gas content to the overall fuel cell system controller 225, which may be configured to control one or more fuel cell stacks and/or systems at a given site (e.g., by increasing or decreasing an amount of fuel using a valve in the fuel inlet 300, and/or by increasing or decreasing a stack voltage or current, and/or by adjusting the speed of a fuel recycle blower 212 to control fuel utilization).”  While the specification discusses providing gas content to the controller, there is no discussion of providing a ratio of methane to higher hydrocarbons having more carbon atoms than the methane to the controller or correlating that ratio of a change in the fuel flow rate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0111053 A1 (“Penev ‘053”) in view of US 2013/0130138 A1 (“Ukai”), US 2011/0053027 A1 (“Weingaertner”), and US 2003/0224231 A1 (“Penev ‘231”).
Regarding claim 24, Penev ‘053 discloses a fuel cell system 10 (Fig. 1) comprising:
a fuel inlet 130 configured to receive fuel from a fuel source ([0064]);
a reformer 40 containing an auto-thermal reactor in which an intermediate fluid is produced from input fluid (i.e. the fuel) using a catalytic partial oxidation reaction (a catalytic partial oxidation (CPOx) reactor), a full oxidation reaction (an oxidation catalyst), a steam reforming reaction (a reforming catalyst), and a shift reaction (Fig. 2; [0016], [0027]) which is capable of running during a startup time of the fuel cell system ([0046]); and

While Penev ‘053 discloses the reformer 40 has a CPOx reactor, an oxidation catalyst, and a reforming catalyst, Penev ‘053 is silent regarding the order of these within the system (i.e. the oxidation catalyst receives fuel from the CPOx reactor, and the reforming catalyst at least partially reforms fuel received from the oxidation catalyst).  However, the claimed ordering would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because it is one of a finite number of identified, predictable arrangements, with a reasonable expectation of success in view of the disclosure of Penev ‘053.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Penev ‘053 is silent regarding a gas analyzer configured to determine a composition of fuel provided to the CPOx reactor from the fuel inlet.
Ukai discloses a hydrogen generation apparatus 100 comprising a reformer 1 that generates a hydrogen-containing gas by causing a reforming reaction of a raw material (Abstract; Fig. 9; [0035]).  The hydrogen generation apparatus 100 includes an oxygen concentration state detector configured to detect the state of the oxygen concentration in the raw material ([0038]).  The detector may directly detect the state of the oxygen concentration in the raw material ([0039]).  The detection of the state of the oxygen concentration in the raw material makes it possible to reduce, as compared to conventional art, a possibility that when the oxygen concentration in the raw material is relatively high, i.e., the second state, the reformer is determined to be overheated and thereby operation stop is caused ([0131]).  It would have been obvious to a person 
While Penev ‘053 discloses air enters the reformer 40 via a gas inlet line 160 having a gas regulator 170 ([0064]), Penev ‘053 is silent regarding a blower configured to provide air to the CPOx reactor.
Weingaertner discloses a multi-stream heat exchanger for a fuel cell system (Title; Abstract; Fig. 2C).  Weingaertner further discloses a blower 403, which supplies air to the CPOx 111 during system start-up ([0060]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a blower as taught by Weingaertner to supply air to the CPOx during system start-up.
Penev ‘053 is silent regarding a controller configured to decrease the fuel flow rate, when a voltage of the fuel cell stack exceeds a first voltage; and increase the fuel flow rate, when the voltage of the fuel cell stack is less than a second voltage that is less than the first voltage.
Penev ‘231 discloses a fuel cell system (Abstract) and teaches including a voltage sensor adapted to measure a voltage of at least one fuel cell in the fuel cell stack.  Penev ‘231 further teaches the controller can modulate the flow of fuel from the fuel source to maintain the voltage above a predetermined level ([0025]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to decrease and increase the fuel flow rate as claimed in view of 
Regarding claims 25-27, modified Penev ‘053 discloses the system of claim 24.  Penev ‘231 discloses that voltage is parameter commonly used to indicate reactant stoichiometry and that the system is controlled maintain the fuel cell stack voltage above a predetermined value by increasing the fuel and air blower speeds to supply excess reactants ([0072]).  Penev ‘053 discloses peak shaving is an event wherein the oxygen concentration in the raw material is high ([0052]), meaning peak shaving affects the reactant stoichiometry.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to decrease or increase the fuel flow rate in response to a change in a composition of the fuel, which affects the voltage of the fuel cell stack, to maintain the fuel cell stack voltage above a predetermined value because a peak shaving event is shown to affect the reactant stoichiometry by Penev ‘231 and the reactant stoichiometry is shown to affect the voltage of the fuel cell stack by Penev ‘053.
Claim interpretation:  It is the position of the Office that claim 26 does not require the oxygen content of the fuel be detected, but rather a peak shaving event be detected.  Likewise, it is the position of the Office that claim 27 does not require detection of an increase in a ratio of methane to higher hydrocarbons having more carbon atoms than the methane in the fuel, but rather a peak shaving event be detected.

Allowable Subject Matter
Claims 1-2, 4-11, 23, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, US 2013/0130138 A1 (“Ukai”) discloses a hydrogen generation apparatus 100 comprising a reformer 1 that generates a hydrogen-containing gas by causing a reforming reaction of a raw material (Abstract; Fig. 9; [0035]).  The hydrogen generation apparatus 100 includes an oxygen concentration state detector configured to detect the state of the oxygen concentration in the raw material ([0038]).  The detector may directly detect the state of the oxygen concentration in the raw material ([0039]).  Ukai does not teach an infrared absorption gas analyzer configured to determine an alkane composition of fuel provided to the CPOx reactor from the fuel inlet.
US 2004/0023088 A1 (“Ozeki”) teaches a hydrocarbon sensor 32 that detects the concentration of hydrocarbon in a fuel gas G after exiting the fuel gas generator 6 and before entering the fuel cell 1 (Fig. 1; [0031]).  Ozeki does not teach an infrared absorption gas analyzer configured to determine an alkane composition of fuel provided to the CPOx reactor from the fuel inlet.
US 2010/0119888 A1 (“Song”) teaches providing a gas concentration measurement instrument 3 as means for measuring concentrations of hydrocarbons with a carbon number of 2 or more. Here, the hydrocarbons are contained in fuel gas on an outlet side of the hydrocarbon-oxidizing device 2, that is, fuel gas supplied to the power generation stack 1 (Fig. 1; [0015], [0031]).  The gas concentration measurement instrument 3 may be an infrared sensor ([0033]).  However, the gas concentration measurement instrument 3 is used to control the hydrocarbon-oxidizing device 2.  Song 
The prior art does not fairly teach or suggest the specific combination of features recited in claim 1.
Regarding claim 28, US 2013/0130138 A1 (“Ukai”) discloses a controller which determines based on information received from the temperature detector 3 whether the state of the oxygen concentration is a second state (step S401, Fig. 5).  The first state refers to a state where the oxygen concentration in the raw material is relatively low, and the second state herein refers to a state where the oxygen concentration in the raw material is relatively higher than the oxygen concentration in the raw material in the first state ([0127]).  If the state of the oxygen concentration in the raw material is the second state, the result of the determination in step S401 is Yes.  Accordingly, the controller 5 decreases the flow rate of the raw material supplied to the reformer 1 (step S403) ([0130]).  
The prior art does not fairly teach or suggest the specific combination of features in claim 28, in particular “wherein the controller is configured to increase the fuel flow rate, when the gas analyzer detects an O2 content of the fuel that exceeds a predetermined level.”
Regarding claim 29, US 2014/0065499 A1 (“McElroy”) teaches a fuel cell system (Abstract) and teaches during a peak shaving event wherein propane and air are present in the fuel, the water content at the steam reforming sites may be increased by increasing the steam to carbon ratio in the fuel inlet stream to the anode side of the fuel 
The prior art does not fairly teach or suggest the specific combination of features in claim 29, in particular “the controller is configured to activate the blower during steady-state operation of the system, without igniting fuel in the CPOx reactor, when the gas analyzer detects an ethane content, a propane content, or a combined ethane and propane content, of the fuel exceeds a predetermined percentage.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 08/26/2021 with regard to claim 24 have been fully considered but they are not persuasive.
Applicant argues that Penev ‘231 does not teach or suggest decreasing the fuel flow rate when the voltage exceeds an upper threshold voltage.  The Office respectfully disagrees.  From paragraph [0072] of Penev ‘231: “In still other embodiments, a voltage sensor can be adapted measure the voltage of fuel cell stack 212, or of at least one individual cell within fuel cell stack 212.  It will be appreciated that as a fuel cell becomes reactant starved under given load, the cell voltage drops rapidly.  Thus, voltage is a parameter commonly used to indicate reactant stoichiometry.  In addition to the foregoing features and objectives, a system controller under the present invention excess reactants would no longer be needed and the flow rates can be decreased.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727